12 N.Y.2d 736 (1962)
In the Matter of the Arbitration between Aaron Plein, Appellant, and Isaac Charchat, Respondent.
Court of Appeals of the State of New York.
Argued October 4, 1962.
Decided October 25, 1962.
Charles Singer and Sydney Krause for appellant.
Leonard Hemley for respondent.
Max Schwartz and Joseph Lewis Simon for Saul G. Tobin, trustee in bankruptcy, amicus curiæ.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, with costs; no opinion.